DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: the specification is not arranged as discussed above. There is no apparent Background of the Invention or Brief Description Of The Drawings. The specification should not refer to claims by number (see page 1).   
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1,3,4,13,16 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Gewinner et al (WO 2011/053294).
Regarding Claims 1,13 Gewinner discloses a door operating arrangement (Fig. 2) in an elevator, comprising:
a door operating unit located in the elevator car 42 comprising a door controller 52 and a door drive 56 as well as a door motor 58 configured to open and close elevator car doors, optionally together with elevator landing doors; and 
a DC bus 50 connecting the door operating unit via a travelling cable 44 of the elevator car 42 with a DC power source 46 of the elevator,
wherein the voltage level of the DC bus 50 is more than 40 V (Page 3, lines 10-12), and the DC bus 50 is connected to a capacitor bank 62 (inside the power storage device 54, 54a; see page 4, lines 16-26, Figs. 2,3 and claim 3) located in the elevator car 42 having a parallel connection (two DC wires 50 so the capacitors are in a parallel connection) of at least two capacitors.
	Gewinner does not explicitly teach that the total capacity value is of at least 75.000 uF. However, 75.000 uF is known in the art to be a small capacity value, it is inherent that the total capacity value of the bank of capacitors 62 of the power storage device 54, 54a would be at least 75.000 uF so as to be able to store enough energy in order to actuate the elevator doors as disclosed.

	Regarding Claims 3,4,16 Gewinner discloses that the capacitor bank 62 in power supply 54 is adjacent to and on the same circuit board of motor 58 (53; Fig. 2). 

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,5,6,7-9,14,15,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gewinner.
Regarding Claims 2,5,14,15,17,18 Gewinner (applied here in a similar manner as above) discloses all features claimed but does not explicitly teach the DC bus voltage level ranges as recited in the present claims. 
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Gewinner so as to use a DC bus with the recited voltage range, as Gewinner teaches that the level may be “generally around 30 volts, but may be more or less depending on different system needs” (page 3) and as such are design choices known to be well within the skill in the art.
Regarding Claims 6,19 Gewinner (applied here in a similar manner as above) discloses all features claimed but does not explicitly teach the capacity value ranges of the capacitor bank as recited in the present claims. 

Regarding Claim 7, Gewinner (applied here in a similar manner as above) discloses all features claimed but does not explicitly teach that the DC power source is a DC link of a frequency converter of a motor drive of the elevator.
Official Notice is taken that using a DC link of a frequency converter of the elevator motor drive as a DC power source is notoriously old and well known in the art. It would have been obvious to one of ordinary skill in the art to adapt the teachings of Gewinner such that the DC power source is a DC link of a frequency converter of a motor drive of the elevator, as it is a functionally equivalent source of DC power.
Regarding Claims 8, 20 Gewinner (applied here in a manner as above) discloses all features claimed but does not explicitly teach a DC-module is located comprising a DC converter converting the voltage of the DC power source on a primary side thereof to a DC voltage on a secondary side thereof.
Official Notice is taken that using a DC converter as such is notoriously old and well-known in the art. It would have been obvious to adapt the teachings of Gewinner with a DC converter as necessary if the voltages of the various components need to be matched, as is known in the art to be required sometimes. Furthermore, the fact that the DC converter has an operating voltage on the secondary sides in the ranges recited are design choices which would have been known to be made by one of ordinary skill in the art.
Regarding Claim 9, Gewinner (applied here in a manner as above) discloses all features claimed but does not explicitly teach a smoothing circuit to a DC voltage on a secondary side thereof.
. 

Claims 10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gewinner in view of Akira (JP2005253300).
	Regarding Claim 10, Gewinner (applied here in a similar manner as above) discloses all features claimed but does not explicitly teach the door motor is an AC motor with an operating voltage of 18 to 60 V.
	Akira discloses an elevator motor arrangement (Fig. 1) comprising a AC door motor 40. It would have been obvious for one of ordinary skill in the art to adapt the Gewinner teachings with the AC door motor teachings of Akira as it is functionally equivalent to the Gewinner door motor. Furthermore, the fact that the AC motor of Akira has an operating voltage of 18 to 60 Volts is a design choice which would have been known to be made by one of ordinary skill in the art.
Regarding Claim 11, Official Notice is taken that it would have been notoriously old and well-known in the art to use an inverter bridge connected with the phases of the door motor, the inverter bridge being controlled by the door controller. It would have been obvious to one of ordinary skill in the art to adapt the Gewinner/Akira combination, as it would be necessary to have an inverter bridge in the door drive if replacing the DC motor of Gewinner with the AC motor of Akira.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837